Exhibit 99.1 Goldcorp Achieves Record Adjusted Earnings in Third Quarter Toronto Stock Exchange: G New York Stock Exchange: GG (All Amounts in $US unless stated otherwise) VANCOUVER, Oct. 26, 2011 /CNW/ - GOLDCORP INC. (TSX: G, NYSE: GG) today reported record adjusted net earnings1 in the quarter increased to $459 million, or $0.57 per share,compared to $244million, or $0.33 per share, in the third quarter of 2010. Net earnings were $336million compared to $721million in the third quarter of 2010. Operating cashflows before working capital changes2 were $681 million for the third quarter of 2011 based on gold production of 592,100 ounces at a total cash cost3 of $258 per ounce. Third Quarter 2011 Highlights · Revenues increased 48% over the 2010 third quarter, to $1.3 billion, on gold sales of 571,500 ounces. · Operating cash flow before working capital changes increased 49% over the 2010 third quarter, to $681 million or $0.84 per share. · Adjusted net earnings increased 88% over the 2010 third quarter, to $459 million or $0.57 per share. · Average realized gold price increased 39% over the 2010 third quarter, to $1,719 per ounce. · Cash costs totaled $258 per ounce on a by-product basis and $551 per ounce on a co-product basis. · Free cash flow generated during the quarter amounted to $224 million5. · Dividends paid amounted to $82million. · Quarter-end cash balance of $1.5 billion; net cash position of $614million6. · Peñasquito achieves record average throughput of 102,000 tonnes per day in September. "Our record third quarter results illustrate the earnings power of sustained high gold prices in combination with Goldcorp's low-cost gold production profile," said Chuck Jeannes, Goldcorp President and Chief Executive Officer. "With solid third quarter performance from several key mines and substantially increased production expected in the fourth quarter, we remain on track to achieve our full-year gold production target of between 2.50-2.55 million ounces. A particularly strong performer was Marlin in Guatemala, which had record production in the third quarter. Porcupine in Ontario also exceeded production expectations in addition to continued exploration success. We are also pleased to report that progress at Peñasquito on the supplemental ore feed system and tailings facility improvements remains on track for ramp-up to full 130,000 tonnes per day throughput to resume by the end of this year toward full capacity by the end of the first quarter of 2012. "Within our industry-best growth project pipeline, the rate of progress has been equally impressive. Cerro Negro in Argentina remains on schedule for first production in 2013 and significant new vein extensions underscores the potential for further expansion of the long-term production profile at this cornerstone asset. Development is also accelerating at our two advanced-stage Canadian gold projects. Éléonore in Quebec is progressing impressively toward first gold production in 2014, and Cochenour in Red Lake is on schedule for a similar 2014 start-up. El Morro in Chile also took a significant step forward with the completion of the technical work on the feasibility study update, confirming the project's potential as an important component of our longer-term growth profile. In the near-term, the Pueblo Viejo joint venture in the Dominican Republic is positioned for first gold production in mid-2012. "Goldcorp's strong balance sheet and accelerating cash flows leave the Company well-positioned to fund our peer-leading growth profile while also setting the stage for increases in the dividend following completion of our mine planning and budgeting process currently underway. Together with growing, low-cost gold production in areas of low political risk, Goldcorp continues to present a unique value proposition for investors seeking exposure to gold." Financial Review Gold sales in the third quarter were 571,500 ounces on production of 592,100 ounces. This compares to sales of 567,500 ounces on production of 588,600 ounces in the third quarter of 2010. Total cash costs were $258 per ounce of gold on a by-product basis. On a co-product basis, cash costs were $551per ounce. Net earnings in the quarter were $336million compared to $721million in the third quarter of 2010. Adjusted net earnings in the third quarter totaled $459 million, or $0.57 per share, compared to $244 million or $0.33 per share, in the third quarter of 2010. Adjusted net earnings primarily exclude the losses from the foreign exchange translation of deferred income tax liabilities, mark-to-market gains relating to a term silver sales contract and mark-to-market losses on the conversion feature of convertible senior notes but include the impact of non-cash stock option expenses which amounted to approximately $24million or $0.03 per share for the quarter. Operating cash flow before changes in working capital was $681million compared to $457million in last year's third quarter. With an average realized gold price of $1,719 per ounce for the quarter and total cash costs of $258 per ounce, Goldcorp achieved another quarter of sequential growth in cash margins4 to $1,461 per ounce of gold sold. Mexico Gold and silver production at Peñasquito was 55,800 and 4,203,200 ounces, respectively, for the third quarter. Lead and zinc production totaled 33.6 million pounds and 66.4 million pounds, respectively. Total cash costs amounted to negative $796 per ounce of gold. Lower production was experienced during July and August as sulphide plant modifications and tests were completed. Normal operating conditions in September led to record weekly and monthly plant throughput in excess of 100,000 tonnes per day. Progress continued on the supplemental ore feed system in order to ensure a sufficient quantity of pebble feed to the high pressure grinding roll (HPGR) circuit. This project is on track to be completed by the end of 2011. An additional project underway to enhance the tailings dam facility is ahead of schedule. In conjunction with this project, additional water supplies have been added to eliminate current and future shortfalls from water retention issues. Following completion of these projects by year-end, 130,000 tonne per day design throughput is expected to be achieved by the end of the first quarter of 2012. Total material mined in the third quarter decreased by 12% in comparison to the second quarter 2011 due to increased waste haul volumes and distances involved in hauling mine waste rock to the tailings storage facility to supplement the tailings dam wall construction. Oxide ore gold production amounted to 13,000 ounces in the third quarter which was 15% lower than the second quarter of 2011. Ancillary oxide ore quantities in the Penasco pit declined consistent with the mine plan as mining transitions further into the heart of the sulphide ore body. Exploration activities in the third quarter of 2011 focused on drilling of manto deposits below and to the east of the Peñasco pit. The project is evaluating the potential for a future high grade underground operation concurrent with existing mine plans. Third quarter drilling activities included 59 RAB drill holes totaling 2,491 metres in near-pit targets and six diamond drill holes totaling 6,186 metres in the deep manto deposits. Gold production at Los Filos increased 10% to 73,200 ounces at a total cash cost of $490 per ounce, driven by gold grades and recoveries. Higher grades were primarily attributable to a 24% increase in high grade ore processed through the crushing and agglomeration plant. The carbon plant capacity expansion completed last quarter provided an increase in pregnant solution processing capacity of 14%, which contributed to the increase in metal production. The 2011 exploration program continues to progress with the objective of proving the extension of the Los Filos deposit towards the 4P area and El Bermejal to the south and west. Results to date are positive in support for both extensions to be included in reserves at year-end. Canada At Red Lake in Ontario, third quarter gold production was 127,000 ounces at a total cash cost of $405 per ounce. Production was affected by lower grades that were realized from the High Grade Zone as a result of intersecting a lower grade section of the ore body. The focus continues to be on development of the Footwall Zones as planned, resulting in fewer tonnes mined from the sulphide zones and Campbell Complex. Accelerated diamond drilling activities continued throughout the quarter from the 4199 ramp and the interconnection drift. Results continue to be favorable in a number of exploration targets. Consistent with the prior quarter, exploration and development work continued to advance the Upper Red Lake Complex, the Far East Zone and the Footwall Zones into sustained production. Results from recent surface drilling will be used to evaluate bulk underground mining options. At Porcupine in Ontario, gold production during the third quarter increased 11% to 76,300 ounces at a total cash cost of $614 per ounce, driven by higher gold grade in the VAZ zone of the Hoyle Pond underground operation. The Hoyle Pond Deep project continued to advance during the third quarter as preparation progressed toward shaft sinking in the first quarter of 2012. Exploration at Hoyle Pond focused on lateral and depth extension of current mineralized zones, as well as expansion of the TVZ zone. This zone has been successfully extended up-dip and remains open both down-dip and to the east. Seven drills on the surface continued to intercept mineralized zones similar to those found at depth and positive results continue. Gold production at Musselwhite during the third quarter totaled 59,700 ounces at a total cash cost of $778 per ounce. Exploration continued to focus on the underground extension of the Lynx zone and PQ Deeps resources. The Lynx resource discovery has been extended 200 metres north of the resource boundary, with mineralization open along strike and up- and down-dip. Underground drilling in the PQ Deeps extended the resource 125 metres north of the resource boundary and remains open along strike. Surface drilling on the north shore of Opapamiskin Lake continues to investigate the projection of the Lynx zone. Record Performance At Marlin in Guatemala, both gold and silver production achieved quarterly records. Gold production increased 50% to 95,000 ounces at a total cash cost of negative $347 per ounce while silver production increased 62% to 2,291,100 ounces. Increases in production were driven by higher gold and silver grades and an 11% increase in tonnes milled. The increased head grades resulted from higher grades at the pit bottom, in line with the mine plan. Mining operations at Marlin will transition to exclusively underground mining as mining in the pit concludes during 2012. Exploration success continues at the Delmy vein discovery adjacent to current underground mining operations. Access to the vein has been developed at three levels and two ventilation raises to the surface have been completed. Mining from this zone will occur during the fourth quarter. Advancing the Project Pipeline At the Pueblo Viejo project in the Dominican Republic, overall construction is now more than 75% complete. A major rainfall event that occurred in May required remediation of damage to the partially constructed starter tailings dam facility and as a result, first production is now anticipated in mid-2012. Goldcorp's share of annual gold production in the first full five years of operation is expected to average 415,000-450,000 ounces at total cash costs of between $275 and $300 per ounce7. At the end of the third quarter of 2011, brick lining of all four autoclaves was completed. During the third quarter, remediation of the starter tailings dam progressed with the joint venture in receipt of all necessary approvals to allow construction of the dam to its full height. Work continues toward achieving key milestones, including the connection of power to the site. As part of a longer-term, optimized power solution for Pueblo Viejo, a plan is underway to construct a dual fuel power plant at an additional gross cost of approximately $300 million (100%), or $120 million (Goldcorp's 40% share). The new plant is expected to provide lower cost, longer term power to the project. At the Cerro Negro project in Argentina, the Eureka decline continues to advance, reaching a length of 1,432 metres toward a total extent of 3,900 metres. The first vertical ventilation shaft was completed and a second, larger vertical vent raise progressed to a depth of approximately 155 meters with completion expected by the end of October. An amended Environmental Impact Assessment was submitted to Provincial authorities which, once approved, will permit plant throughput to be increased from 1,850 to 4,000 tonnes per day and; mining to occur from three separate underground mines concurrently, rather than just the Eureka vein. Earth works in and around the plant area and access road upgrades also continued during the quarter. Exploration drilling focused on in-fill and extensional drilling at existing vein resources. Drilling in the third quarter of 2011 with a total of 48,263 metres of core completed compared to 39,823 metres drilled during the second quarter. Eight surface drills are now focused on expansion of the Mariana Central, Mariana Norte and San Marcos veins, where drilling is extending the veins mainly to the east and at depth. Reserve additions from these three veins have the potential to augment the near-term production profile at Cerro Negro. A regional exploration team is being developed that will allow exploration outside of the core Cerro Negro vein areas later in 2011 and throughout 2012. At the Éléonore project in Quebec, 36,000 metres of in-fill surface diamond drilling has been completed year-to-date. Drilling is focused primarily in a zone between 450 metres and 800 metres below surface, significantly increasing the level of confidence in the geologic model and mineral resources. An additional 9,000 metres of drilling is planned for the next quarter to continue defining the central portion of the ore body and to test high-grade results to the north. The exploration ramp has now advanced 500 metres in length. The ramp will provide drilling locations for further resource definition and will access the exploration shaft at the 650-metre level. The exploration shaft reached a depth of 500 metres with completion to full 725 metre depth targeted for the second quarter of 2012. Detailed engineering of the production shaft and related infrastructure has progressed during the quarter. Long-lead time delivery equipment is being ordered. The Environmental and Social Impact Assessment permit for full construction is expected to be received in the fourth quarter of 2011. At Cochenour in Ontario, the new 5.5 metre diameter Cochenour shaft commenced to the 150 level. Construction of surface facilities also progressed, including completion of headframe steel erection and collar house, pumping and electrical distribution equipment. The Cochenour-Red Lake Haulage Drift advanced to 35% of completion at quarter-end, with the two drills now testing the exploration potential of this underexplored area in the heart of the Red Lake district. Successful exploration and development work continued at Camino Rojo, an advanced-stage district project near Peñasquito. A total of 18,767 metres were drilled in the third quarter, including 44 resource expansion and in-fill core holes, plus 10 condemnation holes in anticipation of site facilities. Bulk samples have been shipped to Peñasquito for metallurgical column tests. Geologic modeling has begun for completion of an updated resource block model at year-end. At Noche Buena another advanced-stage district project near Peñasquito, new exploration drilling has confirmed structurally controlled higher grade mineralization trends within the resource envelope.
